Citation Nr: 1616871	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  12-01 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for bilateral hearing loss prior to May 1, 2013, and since April 29, 2014.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Navy from June 1959 to May 1963, June 1963 to June 1969, and July 1969 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Portland, Oregon, Regional Office (RO) of the United States Department of Veterans Affairs, which granted service connection for a right ear hearing disability and assigned an initial 30 percent rating for the now-bilateral hearing loss.

During the processing of this appeal, the RO took action, based on a clear and unmistakable error, to reduce the evaluation for bilateral hearing loss.  A lower, 20 percent rating was made effective May 1, 2013.  The Veteran appealed this reduction, and effective April 29, 2014, the 30 percent rating was restored.  The Veteran has since withdrawn his appeal with regard to the reduction, and hence only the two stages of 30 percent rating listed above remain on appeal.

In October 2013 and November 2014 decisions, the Board remanded the appellate issue for development and adjudication of an intertwined claim.  It is now returned to the Board for adjudication.  

The Veteran and his wife testified at a June 2013 hearing held before the undersigned Veterans Law Judge at the RO; a transcript is associated with the claims file.  

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has stated that while he had difficulty at work due to hearing loss, he retired due to age, and not disability.  No TDIU claim is therefore inferred.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss is demonstrated by, at worst, Level VII hearing loss on the right, and Level VI hearing loss on the left.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for bilateral hearing loss prior to May 1, 2013, and since April 29, 2014, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for right ear hearing loss.  Although service connection and rating of a left ear hearing loss was previously established, the decision on appeal represents the first time the disability may be rated as a bilateral condition.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection in the right ear.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

Several VA examinations have been afforded the Veteran, to include those conducted under contract.  Examiners made all clinical findings necessary to application of the rating schedule.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations of record are adequate.

At the Veteran's June 2013 hearing, the undersigned discussed the elements of the claim on appeal, to include identifying the types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  As is discussed in greater detail below, the schedule takes into account the effect of the Veteran's hearing loss disability on occupational functioning and daily activities. Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85. 

In addition, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral. 38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the adjudicator will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  Here, the right ear has consistently demonstrated an exceptional pattern of loss, based on puretone thresholds over 55 decibels..

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85.  The Board notes that the RO raised some objections to a July 2008 private audiometric examination; while many of those objections are overcome by a reading of the raw data presented, as permitted under Kelly v. Brown, 7 Vet. App. 471 (1995), it is still not clear which speech recognition test was given, or the qualifications of the tester.  Accordingly, tests from July 2008 and February 2013 may not be used in the assessment of the Veteran.  The Board would also note, however, that the indicated results are highly consistent with the qualifying VA and contract testing of record.

The first test which was adequate for VA purposes was administered in June 2010, by a VA contract examiner.  Testing showed:


Hertz
CNC
Level


1000
2000
3000
4000
Avg


 
RIGHT
65
65
70
85
71
76
VI
 
LEFT
30
60
75
75
58
78
IV
 

Intersection of the two Roman numeral values shows that assignment of a 20 percent rating would be warranted.  38 C.F.R. § 4.85.

In June 2012, the Veteran complained that he could not tell where sounds were coming from.  He used hearing aids, but they amplified everything, and he could not distinguish the words in what he was hearing.  Objective testing showed:


Hertz
CNC
Level


1000
2000
3000
4000
Avg


 
RIGHT
65
70
75
85
74
76
VI
 
LEFT
35
70
75
75
64
80
V
 

The examiner stated that due to inconsistency, the speech recognition scores were not valid for rating, and so both hearing loss Levels were taken from Table VI.  38 C.F.R. § 4.385.  Intersection of the two Levels results in a 20 percent rating.

At the June 2013 hearing, the Veteran and his wife stressed the difficulty he had with normal conversational exchanges.  He often had to ask people to repeat themselves, or was eve unaware he was being addressed.

Most recently, in April 2014, the VA contractor again examined the Veteran.  He complained of a lack of hearing clarity.  Hearing aids amplified background noise as well as speech, and he could not understand people.  He tried to get people to face him when talking, to increase his understanding.  He otherwise had to ask people to repeat themselves.  Objective testing showed:


Hertz
CNC
Level


1000
2000
3000
4000
Avg


 
RIGHT
60
70
65
85
70
76
VI
 
LEFT
70
70
80
75
66
68
VI
 

Speech testing was valid.  Intersection of the two levels shows entitlement to a 30 percent rating.

Therefore, as shown by repeated testing noted above, at no time has the Veteran demonstrated entitlement to a schedular evaluation in excess of the 30 percent currently assigned before May 1, 2013, and after April 29, 2014.  It would appear that the Veteran in fact benefited from miscalculation prior to May 2013.

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In making this determination, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the United States Court of Appeals for Veterans Claims noted that, unlike the rating schedule for hearing loss, the extra-schedular provisions did not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular Schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular Schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available Schedular evaluations for that service-connected disability are inadequate.  Second, if the Schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available Schedular evaluations for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

The veteran has consistently complained that his hearing loss causes difficulty in his daily life by making normal conversation difficult.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is fully contemplated by the currently assigned 30 percent rating.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule. 

In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An initial evaluation in excess of 30 percent for bilateral hearing loss prior to May 1, 2013, and since April 29, 2014, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


